     Case 2:19-cv-08260-AB-SP Document 17 Filed 11/16/20 Page 1 of 1 Page ID #:405



 1
 2
                                                      JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    PATRICK W. HEDRICK,                 ) Case No. CV 19-8260-AB (SP)
                                          )
12                        Petitioner,     )
                                          )
13                  v.                    )           JUDGMENT
                                          )
14    MONA D. HOUSTON, Warden,            )
                                          )
15                    Respondent.         )
      __________________________          )
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that the Petition is denied and this action is
20 dismissed with prejudice.
21 O
22 Dated: November 16, 2020
23
                                        ___________________________________
24
                                        HONORABLE ANDRÉ BIROTTE JR.
25                                      UNITED STATES DISTRICT JUDGE
26
27
28
